 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11

12   PAUL JORGENSON,                                  Case No. 1:17-cv-00817-LJO-EPG (PC)

13                        Plaintiff,                  ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR INMATE ASSISTANCE AT STATUS
14          v.                                        CONFERENCE

15   UNITED STATES OF AMERICA, et al.,
                                                      (ECF NO. 85)
16                        Defendants.

17

18

19          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma pauperis

20   in this action. On August 15, 2019, Plaintiff filed a motion asking the Court to allow inmate

21   Raymond Clifton (a paralegal) to represent him, or assist him, at the upcoming status conference.

22   (ECF No. 85). Plaintiff states that he needs the assistance because he has a full-time job teaching

23   high school, Microsoft Office, and various adult continuing education courses. He does not have

24   time to study law.

25          Plaintiff’s motion will be denied. It does not appear that inmate Raymond Clifton has an

26   active State Bar license. Accordingly, he may not represent Plaintiff in court proceedings. Cal. Bus.

27   & Prof. Code § 6125. As to Plaintiff’s request to have inmate Raymond Clifton assist him,

28   Plaintiff has not alleged that he lacks the mental capacity to represent himself at the conference.
                                                       1
 1   Instead, Plaintiff has alleged that he is too busy to adequately represent himself. This is not a

 2   valid reason for the Court to order Plaintiff’s institution to make someone available to represent

 3   him at the conference.

 4          Accordingly, IT IS ORDERED that Plaintiff’s motion for inmate assistance at the

 5   upcoming status conference is DENIED.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     August 23, 2019                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
